DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 5 is objected to because of the following informalities: claim 5 recites the limitations "said tier-3 rotor shaft", “said tier-s rotor shaft”, and “a tier-s rotor shaft bearing” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted these limitations to recite “tier-2”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6856042 B1 to Kubota.
Regarding claim 1, Kubota discloses a wind turbine comprising:
a nacelle (Fig. 1: b) comprising at least two hubs (Fig. 2: 13a and 13b); 
a plurality of blades (12a) connected at one end to said at least two hubs and a rotating shaft (14), wherein said rotating shaft is located inside of said nacelle; 
a generator (11) connected to said rotating shaft (14); and 
a stand (Fig. 1: a) connected to the bottom of said nacelle; wherein said rotating shaft comprises at least two telescoping sections (14 and 20) and wherein said at least two telescoping sections are capable of rotating independently of one another (using bearings 21a and 21b).
Regarding claim 2, Kubota discloses said at least two hubs comprise at least three blades (Fig. 1: d).
Regarding claim 5, Kubota discloses a wind turbine comprising:
a tier-1 rotor hub (Fig. 2: 13a) in connection with a tier-1 rotor shaft (14), wherein said tier-1 rotor shaft is telescopic (from shaft 20), and wherein said tier-1 rotor shaft comprises a tier- 1 rotor shaft bearing (21a); 
a tier-2 rotor hub (13b) in connection with said tier-1 rotor shaft (14), and a tier-2 rotor shaft (20), wherein said tier-3 rotor shaft is telescopic (from shaft 14), wherein said tier-s rotor shaft comprises a tier-s rotor shaft bearing (21b), and wherein said tier-2 rotor shaft is capable of rotating independently of said tier-1 rotor shaft (using bearings 21a and 21b); 
at least two tier-1 blades (12a) connected at the trailing edge of said at least two tier-1 blades to said tier-1 rotor hub; 
at least two tier-2 blades (12b) connected at the trailing edge of said at least two tier-2 blades to said tier-2 rotor hub;
a tier-1 generator (left 11) in communication with said tier-1 rotor shaft; 
a tier-2 generator (right 11) in communication with said tier-2 rotor shaft; 
a nacelle (Fig. 1: b) connected to said tier-1 generator, said nacelle comprising a turbine support structure (a).
Regarding claim 6, Kubota discloses said turbine support structure comprises a stand (Fig. 1: a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 6856042 B1 to Kubota in view of US 20170198678 A1 to Bakanov et al. 
Regarding claims 3, 4, and 7, Kubota discloses a wind turbine as described above. 
However, it fails to disclose the limitations from claims 3, 4, and 7. 
Bakanov et al. teaches:
a plurality of sensors capable of rotating said plurality of blades based one or more parameters selected from the group consisting of wind speed and wind direction [0115].
a controller capable of preventing blade-blocking synchronization time [0057 and 0111].
a plurality of sensors capable of rotating said plurality of blades based one or more parameters selected from the group consisting of wind speed and wind direction [0115].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the sensors and controller as disclosed by Bakanov et al. to the wind turbine disclosed by Kubota.
One would have been motivated to do so to optimized rotor rotation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET P NGUYEN/Primary Examiner, Art Unit 2832